Citation Nr: 1450942	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-30 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1979 to April 1987. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was certified to the Board by the RO in Newark, New Jersey. 
 
In May 2012 and June 2013, the Board remanded the Veteran's claim for additional development.  In October 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion for remand, vacating the October 2013 Board decision.  The case is now, again, before the Board for adjudication.
 
A review of Virtual VA reveals that it contains no additional documents relevant to this claim.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The Veteran did not engage in combat against enemy forces, and his alleged in-service stressor has not been independently verified.
 
2.  The Veteran's statements regarding his in-service stressor are of minimal probative value and raise grave questions as to his credibility.
 
3.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The case was readjudicated in July 2013.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.
 
As noted, in May 2012 and June 2013 the claim was remanded for additional development.  In April 2013, the Veteran was afforded a VA psychiatric examination, the report of which has been associated with the record.  VA treatment records were acquired and associated with the electronic record, and further attempts were made to verify the Veteran's claimed stressor event.  VA also sought clarification of the Veteran's current address and mailed all correspondence to the address provided by his wife in June 2013.  The July 2013 supplemental statement of the case was returned to VA as undeliverable.  While VA has a duty to assist the appellant in the development of his claim, that duty is not limitless.  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  There has therefore been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
In October 2014, the Veteran's attorney submitted additional evidence and argument pertinent to the issue, as well as a waiver of review by the agency of original jurisdiction.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).
 
The Board has reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
 
Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 
 
The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2012).  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  
 
The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).
 
The regulations governing PTSD were amended, effective July 13, 2010.  38 C.F.R. § 3.304(f)(3).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  In this case, the Veteran has not alleged any stressors related to a fear of hostile military or terrorist activity.  Hence, this provision is inapplicable.
 
Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept a veteran's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties associated with active service, if the Board does not find the statements regarding symptoms to be credible.
 
The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Analysis
 
The Veteran contends that he currently has PTSD related to a flight deck accident during service, during which he was blown overboard from his ship, the USS Nimitz.  His wife has submitted statements describing the Veteran's current mental instability and unpredictable behavior.  

In September 2014, the Veteran submitted a notarized affidavit declaring under penalty of perjury that while working on the flight deck of the USS Nimitz as a tractor driver, an aircraft turned and its exhaust blew him out of the tractor and "into the water."  (sic)  He reportedly woke up in the infirmary with injuries to his back, hips, and elbows.  He did not remember the incident because he was knocked unconscious, but reportedly he has since suffered nightmares at least three times per week, has depression, suicidal ideation, social problems, and becomes easily agitated.
 
The Veteran's service treatment records are negative for any evidence that he was blown overboard at any time during service.  The Veteran stated at his May 2007 VA examination that the event happened in 1983, and later statements from his representative indicate that the appellant had been incorrect regarding that date, and that the event happened later, during the appellant's second enlistment period, between 1983 and 1987.  In the September 2014 notarized affidavit, the Veteran stated that the event occurred on December 18, 1986.
 
The Veteran's service treatment records do show that on December 19, 1986, he presented to the infirmary on the USS Nimitz with complaints of soreness to his right leg, right hip, and right elbow after "being blown down by an A-7 on the flight [deck] last night."  It also noted right sided pain secondary to a flight deck accident.  On physical examination, the Veteran had tenderness of the right medial elbow, right inferior buttocks, and right lateral knee, with no edema or ecchymosis.  There were "no other abnormalities noted."  The Veteran's attorney has asserted that this service treatment record is in fact evidence of the claimed stressor event.  There is no suggestion, however, based on the account contained in this service record, that the appellant was blown into the sea.  Following a physical examination the assessment was a soft tissue injury to right lower buttocks, right elbow, and right knee.  At a follow up evaluation on December 22, 1986, the assessment was resolving muscular strain secondary to trauma to right knee, back, and elbow.
 
VA contacted the US Army and Joint Services Records Research Center requesting the command history of the USS Nimitz, in order to corroborate the Veteran's assertion that he was blown overboard during service in 1986.  The US Army and Joint Services Records Research Center responded that the command history and deck logs of the USS Nimitz did not contain any documentation of any man overboard incidents in December 1986 as described by the Veteran.  Deck logs indicated that the Nimitz conducted air wing carrier qualifications and man overboard drills in December 1986 off the coasts of North Carolina, Virginia, and Florida.  In March 2013, VA issued a formal finding of lack of information required to corroborate the Veteran's claimed stressor event.
 
The Veteran's VA treatment records indicate that he has been receiving regular in- and out-patient mental health treatment and psychotherapy since August 2007.  At that time, he reported having feelings of depression related to financial and marital problems, and he has reported feeling depressed since approximately 2004.  He reported that he had not had any formal psychiatric care prior to this time.  The Veteran was diagnosed with alcohol dependence and substance induced mood disorder, and he was admitted to a domiciliary program due to homelessness and alcohol addiction.  

In October 2007, the Veteran reported during an audiology consultation that he had been "blown off the deck" into the ocean in service, and in a December 2007 mental health note, the Veteran stated that he had been blown off the deck of a ship and that he now had nightmares related to that incident.  The examining psychiatrist's assessment included "rule out PTSD."  In January 2008, the Veteran reported having daily nightmares about going overboard from a ship and that this incident had placed him on a VA "dead list."  The Veteran also discussed this event with his psychiatrists and social workers on various occasions, and in March 2011 he was first formally diagnosed with PTSD.  

The Veteran has also received, at various times during the period on appeal, VA diagnoses of depressive disorder, polysubstance/alcohol dependence, adjustment disorder, substance induced mood disorder, mental disorder affecting medical condition (diabetes), and pathological gambling.  None of the Veteran's treating medical professionals have provided an opinion regarding the relationship of any psychiatric diagnoses other than PTSD and his service.
 
As was referenced in the June 2014 joint motion for remand, a March 10, 2011 psychosocial assessment by a social worker stated that the Veteran was "blown down by A-7 aircraft while working on the deck of the carrier and when he woke up he found himself in the infirmary."  It was noted that the Veteran suffered "from PTSD as evidenced by nightmares, intrusive thoughts" and that he also had symptoms of depression, including lack of sleep, overeating, irritability, and lack of energy and interest.  The examiner stated that the Veteran's "stressors" were inadequate income, lack of a job, conflict with his wife, and diabetes.  The examiner went on to discuss the Veteran's depression due to back pain and tinnitus and his domestic problems.  At several additional psychotherapy sessions with the same social worker, the social worker noted that the Veteran "talked about having nightmares and flashbacks of his traumatic accident in the service" and that he "wakes with cold sweats and fear" and has "intrusive thoughts while doing activities of daily living.
 
In May 2007, the Veteran underwent a VA PTSD examination.  At that time, he reported that in 1983, while serving aboard an aircraft carrier, he was accidently blown off of a tractor and into the Mediterranean Sea.  He reported that he had no idea what happened after he was blown off the ship and into the sea, and that he woke up in the infirmary and was informed what happened to him.  The examiner opined that the level of traumatic stress exposure was high and that the Veteran met the criteria for a diagnosis of PTSD.  The examiner also diagnosed the Veteran with panic attacks and partner relational problems, but did not provide an opinion regarding their relationship to service.
 
In April 2013, the Veteran was afforded an additional VA examination with a clinical psychologist.  The examiner reviewed the claims file and VA treatment records.  The examiner discussed the Veteran's personal history.  The examiner noted the Veteran's treatment for several years for depression due to situational issues, unemployment, and financial strain.  The Veteran discussed his current problems with his family, finances, and homelessness, but notably did not allege that any stressful event occurred to him during service.  The Veteran denied any interpersonal problems or problems performing his duties in the military.  He denied ever getting seriously sick or having any adverse effects from his military experience, and stated that he "liked everything about it."  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also noted that the Veteran had continued to perform training activities and receive positive performance reviews in the weeks immediately following the incident in December 1986, indicating that his performance was not affected by any accident.  The examiner diagnosed the Veteran with a depressive disorder and alcohol abuse in remission.  The examiner opined that both diagnoses were less likely than not related to active military service.
 
The Veteran has submitted a private evaluation from psychologist J.M.  The psychologist noted that the Veteran "was involved in an explosion incident in December, 1986.  He was blown off a ship into the water where he remained before being rescued."  The psychologist stated that the Veteran met the criteria for PTSD, as he had symptoms of intrusions, memories and dreams, flashbacks, exposure to distress and physiological reactions to the stressor, that of being "blown off an aircraft carrier and left in the water and the subsequent negative symptoms related to that incident."  He also found that the Veteran had major depressive disorder and that it was more likely than not that this disorder began while "in the military and following the stressor incident mentioned above."
 
The Veteran has also submitted a private evaluation from psychologist D.G.  The psychologist also noted that the Veteran had trouble with recall of historical details and that his stream of thoughts was unclear at time.  He found that "[m]ental health issues have been prominent since his discharge from the Navy in 1987" and that the Veteran "described a traumatic incident of being blown off the deck of an aircraft carrier.  Since his discharge the appellant has experienced typical PTSD symptoms including alcohol abuse, nightmares of being stranded in the water, anger control problems, and social interaction problems."  He noted that the Veteran's wife reported that he has had memory problems for the past two years.  He diagnosed the Veteran with major depressive disorder, rule out dementia, alcohol dependence in remission, PTSD, and rule out impulse control disorder.
 
After reviewing all the evidence of record, the Board finds that there is no credible evidence supporting that the reported in-service stressor event actually occurred.  The Veteran has asserted that he was traumatized by being blown overboard during service.  At the time of this event the appellant was not serving in combat.  Indeed, at no time during the appellant's service did he serve in combat.  Further, at the time of the alleged incident he was not involved in or fearful of hostile military or terrorist activity.  Therefore, the recent amendments to 38 C.F.R. § 3.304 described above are not for application.  

Because the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements alone cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.
 
Service records show only that the Veteran suffered minor injuries when he fell on a flight deck in December 1986.  There is no indication, however, in the service records that the Veteran was blown overboard into the sea as alleged.  Ship records from the USS Nimitz do not contain any record of a man overboard as the Veteran described, nor do they even indicate that the ship was in the Mediterranean Sea at the time of the alleged December 1986 injury.  Rather, the Veteran's ship was conducting carrier qualifications off of the East Coast of the United States, i.e., thousands of miles from the Mediterranean.
 
As noted above, in June 2014, the parties to the joint motion vacated the prior Board decision.  The October 2013 Board decision had found that the evidence of record was insufficient to confirm the Veteran's stressor because it did not demonstrate that he had been "blown into the sea."  The parties to the joint motion found that the Veteran's service treatment records appeared to corroborate "at least part" of the stressor because they stated that he had been "blown down" by an aircraft.  The parties to the joint motion went on to state that the Board's assumption that the Veteran was claiming that his stressor was being "blown off an aircraft carrier into the water" could have been caused by "miscommunication or misunderstanding," and that the Veteran's March 2009 statement to the Board contained no assertion that he was actually blown off the aircraft.  Lastly, the parties noted that a March 2011 treatment record stated that the Veteran was "blown down by A-7 aircraft while working on the deck of the carrier," and that this examiner went on to diagnose the Veteran with PTSD.
 
The Veteran's assertions, to include his September 2014 sworn affidavit, offered under penalty of perjury, make clear that he alleges that he was blown from the flight deck of the USS Nimitz to the ocean.   There is no miscommunication or misunderstanding regarding his claimed stressor.  The Veteran's claimed stressor is well understood by the Board.  The Veteran's stressor, however, is not corroborated, even in part, by the evidence of record.  It goes without saying that being knocked down from a plane tractor to the flight deck, a distance of less than five feet, is not the same as being knocked overboard at least 60 feet from a flight deck to the ocean surface.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court found that an appellant's claims of having participated in combat in Vietnam did not require "corroboration of every detail," and that by failing to accept radio logs describing casualties incurred in the appellant's company as partial corroboration of the claimed stressor, the Board had "defined[d] 'corroboration' far too narrowly."  Suozzi, 10 Vet. App. 311.  Unlike the current case, the question in Suozzi dealt with evidence that supported the occurrence of events more general than the specific incident that the appellant alleged, and the evidence therefore did not preclude the occurrence of the claimed stressor. 

In this case, the evidence of record supports only the base facts surrounding the Veteran's stressor, such as the fact that he worked on a tractor on the USS Nimitz.   That is he was, at one point, blown over by jet exhaust.  The element of the Veteran's claim that constitutes the actual stressor-that is, the exposure to a traumatic event in which the person experienced an event that involved actual or threatened death or serious injury and involved intense fear, helplessness, or horror-is not supported by the evidence of record.  See Cohen, 10 Vet. App. 128.  Rather than providing evidence of a more general occurrence in which the appellant's claimed specific event could have occurred, such as in Suozzi, the evidence in the current case specifically precludes the Veteran's claimed stressor.  It is not believable that an event as serious as a sailor being blown overboard from an aircraft carrier, an event which any sailor would be lucky to survive, would not have been recorded in the ship's logs.  It is also not believable that such a serious event would be truncated in the service treatment record as merely being "blown down by an A-7 on the flight."  Even assuming arguendo that the event described in the service treatment records is not incomplete; it provides a thorough description of an accident where the Veteran was knocked onto the flight deck by an airplane resulting in tenderness in three places, with no swelling or bruising.  It does not support the Veteran's assertion "in part."  Rather, it contradicts it entirely.
 
Furthermore, the Veteran has not provided a consistent or credible account of the event that he claims led to PTSD.  While the Veteran described the accident which led to his being blown overboard at his May 2007  VA examination, in April 2013 he denied any serious problems occurring to him at any time during his service, and remarked that he had done well and enjoyed his time in the service.  Furthermore, a medical professionals have found that the Veteran is not a reliable historian, and his wife has noted that the Veteran suffers from memory problems.  The Board, which has based its credibility determination on an evaluation of all the evidence of record, concludes that the overall records paints a picture of a person whose testimony is not reliable, nor are his statements regarding being blown overboard in service consistent with each other or with the evidence of record.  The Board therefore finds that the Veteran's statements concerning the in-service stressor are not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).
 
Taken together, the evidence preponderates against a finding that the alleged stressor actually occurred.  The only evidence to the contrary comes from the Veteran, and he has since contradicted his own story.  As noted above, his uncorroborated statements and testimony, by themselves, are not sufficient to establish an independently verifiable in-service stressor.
 
Based on the Board's findings regarding the Veteran's credibility, any findings coming from medical professional who based their opinions solely on the appellant's uncorroborated account of being blown overboard in service, which includes the May 2007 VA examiner, the October 2013 private psychologist, the September 2014 private psychologist, and the appellant's treating psychiatrist and social workers, are of negligible probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Reonal v. Brown, 5 Vet. App. 458.  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the appellant cannot meet the criteria to be awarded service connection for PTSD.  Moreau.  
 
The June 2014 joint motion for remand raised the argument that the Veteran could also be contending that his stressor was not being blown overboard during service, but merely being knocked over by jet exhaust as was documented in the December 1986 treatment record, and that a March 2011 treatment record indicates that this, alone, may have led to his PTSD.  As was already discussed, the Veteran and his representative have been very clear that this is not the appellant's claimed stressor event.  See, e.g., the September 2014 affidavit.   To the extent that the social worker believed that the Veteran's claimed stressor was merely being knocked down on the flight deck, this is not what the Veteran has, time and again, insisted is the cause of his symptoms.  Furthermore, although the social worker found that the Veteran suffered from PTSD, he did not perform a thorough psychological evaluation of the appellant to reach this conclusion, and regarding the criteria required for such a diagnosis, stated only that the Veteran had nightmares and intrusive thoughts.  Furthermore, the April 2013 VA examiner, a clinical psychologist, found that the Veteran did not meet the criteria for a diagnosis of PTSD, and the findings of a clinical psychologist far outweigh those of a social worker, who, while trained in some matters of mental health, does not have the level of education and expertise in psychological disorders as a clinical psychologist, and the April 2013 VA examiner's diagnosis is therefore afforded more probative weight.
 
Regarding the question of entitlement to service connection for a psychiatric disorder other than PTSD, the April 2013 VA examination indicated that the Veteran suffers from a depressive disorder and alcohol abuse.  The April 2013 examiner reviewed the medical history and personally examined the Veteran, and his findings are consistent with other evidence of record.  Hence, the Board accepts the opinion as highly persuasive evidence on the current issue on appeal.  Private psychologist J.M. stated in his September 2014 evaluation that the Veteran's major depressive disorder more likely than not began while "in the military and following the stressor incident mentioned above."  However, as discussed above, this finding is entirely predicated on the occurrence of the Veteran's claimed stressor event, that of being blown into the sea from the flight deck of an operational aircraft carrier.  This event never occurred.  Hence, the opinion of J.M. regarding the etiology of the Veteran's major depressive disorder holds no probative weight.  See Swann, 5 Vet. App. at 233.  Without competent and probative evidence indicating that any of the Veteran's psychiatric disorders were caused by or otherwise related to an injury during service, service connection is not warranted.
 
To the extent that the Veteran and his wife have asserted that his other psychiatric disorders are due to an event in service, the Board assigns no probative weight to their assertions.  The Veteran and his wife, as laypeople, are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a psychiatric disorder requires the specialized training of a medical professional.  As laypeople not shown to possess appropriate medical training and expertise, the Veteran and his wife are not competent to render persuasive or competent medical opinion on whether any currently diagnosed psychiatric disorders were caused by or otherwise related to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, their assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.
 
The Board considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  A psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence that the Veteran had a compensably disabling psychosis within one year of his separation from active duty.  The appellant has not alleged that he had any medical treatment for a psychiatric disorder in-service or within a year of separation from active duty.  Therefore, this presumption is inapplicable in the current case. 
 
In short, there is no competent and probative evidence verifying the claimed stressor event or showing that the Veteran has a psychiatric disability which has been connected through competent, credible and probative evidence to his service, either directly or presumptively.  Accordingly, the preponderance of the evidence is against the claim for service connection.

The appeal is denied.
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


